Citation Nr: 1438021	
Decision Date: 08/26/14    Archive Date: 09/03/14

DOCKET NO.  11-07 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder.  

2.  Entitlement to a rating in excess of 50 percent for PTSD. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel



INTRODUCTION

The Veteran had active service from January 1968 to January 1970.

This appeal to the Board of Veterans' Appeals (Board) arose from November 2010 (PTSD) and February 2011 (hypertension) decisions of the VA Regional Office (RO) in Louisville, Kentucky.  

The Veteran was scheduled for a Board video conference hearing to be held before a Veterans Law Judge in July 2014, but elected to cancel that hearing.  As will be further discussed herein, the file contains statements from both the Veteran and his representative dated in July 2014, to the effect that the Veteran requested to withdraw his pending claims from appellate consideration.  Accordingly, the pending claims in this case will be formally dismissed herein. 


FINDINGS OF FACT

In July 2014, prior to the promulgation of a decision, the Board received notification from both the Veteran and his representative requesting withdrawal of his pending claims involving entitlement to service connection for hypertension, and entitlement to a rating in excess of 50 percent for PTSD.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal relating to a claim of entitlement to service connection for hypertension have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria for withdrawal of the appeal relating to a claim of entitlement to a rating in excess of 50 percent for PTSD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In July 2014, a VA Form 21-4138, dated July 7, 2014 was received from the Veteran advising VA that he was withdrawing his appeal as to all issues.  The file also contains July 7, 2014 correspondence from the Veteran's representative (DAV) to the same effect.  Thus, no allegations of errors of fact or law remain for appellate consideration with respect to these matters.  Accordingly, the Board does not have jurisdiction to review the appeal as to these matters and they must be dismissed pursuant to the Veteran's request.


ORDER

The appeals are dismissed.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


